82907: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31500: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82907


Short Caption:RH KIDS, LLC VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Related Case(s):66532


Lower Court Case(s):Clark Co. - Eighth Judicial District - A690880, A729402Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/24/2021 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRH Kids, LLCJoseph Y. Hong
							(Hong & Hong)
						


RespondentNationstar Mortgage, LLCMelanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/14/2021Filing FeeFiling Fee due for Appeal. (SC)


05/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-13988




05/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-13990




05/21/2021Filing FeeFiling Fee Paid. $250.00 from Hong & Hong (Joseph Hong) check no. 3863. (SC)


05/21/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-14680




05/24/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)21-14847




06/09/2021Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)21-16630




06/24/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-18188




06/25/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-18378




07/08/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-19699




07/23/2021Notice/IncomingFiled Notice of Appearance (Lilith V. Xara of the law firm of Akerman LLP as counsel for Respondent). (SC)21-21269




09/21/2021MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. (SC)21-27322




09/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: 10/25/21. (SC)21-27342




10/25/2021MotionFiled Stipulation To Dismiss Appeal.  (SC)21-30768




11/02/2021Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)21-31500





Combined Case View